t c summary opinion united_states tax_court guy nathaniel gay jr petitioner and kimberly s gibson intervenor v commissioner of internal revenue respondent docket no 3241-01s filed date guy nathaniel gay jr pro_se kimberly s gibson pro_se james r rich for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure for the taxable_year the sole issue for decision is whether petitioner is entitled to relief from joint_and_several_liability for the deficiency and penalty pursuant to sec_6015 some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in wilson county north carolina on the date the petition was filed in this case petitioner is a college graduate and is an executive vice president of reliant management group a management fund that works with criminal justice programs during the year in issue petitioner’s primary employment was initially at the north carolina department of corrections as the head of probation and parole in wake county and later at a management firm called civigenics inc he received from these employers taxable wages of dollar_figure and dollar_figure respectively federal income taxes were withheld by both of these employers in addition petitioner received compensation from various other sources totaling dollar_figure intervenor is currently a legal secretary with a private law firm during the year in issue intervenor’s primary employment was as a court reporter for the superior court of the state of north carolina as compensation_for this employment intervenor earned both wages and nonemployee compensation the wages she earned in totaling dollar_figure were reported on a form_w-2 wage and tax statement in addition to these wages intervenor received nonemployee compensation from the state as well as from private attorneys in connection with her preparation of transcripts the state paid her dollar_figure during and reported this amount on a form 1099-misc miscellaneous income one law firm paid her dollar_figure and another law firm paid her dollar_figure both of these amounts were also reported on forms 1099-misc finally various attorneys paid her amounts totaling dollar_figure which were not reported on any form no federal income taxes were withheld from the nonemployee compensation which the state paid to intervenor petitioner and intervenor were married in they separated in and they reconciled in date during the year in issue petitioner resided with intervenor from october through december they separated permanently in date and they were divorced pursuant to a date order by the general court of justice district_court division wake county north carolina as the result of a settlement conference petitioner and intervenor entered into an agreement on date this agreement provided that defendant intervenor shall assume full financial responsibility and shall pay the income_tax_liability penalties and interest which currently total approximately dollar_figure defendant shall indemnify plaintiff petitioner and shall hold him harmless for the payment of said tax_liability this provision was incorporated into an equitable distribution consent order and judgment filed by the state court on date petitioner and intervenor filed a joint federal_income_tax return for taxable_year the return was prepared by a return preparer jay martin before it was signed by petitioner and intervenor mr martin was an acquaintance of intervenor and primarily dealt with her rather than petitioner in preparing the return due to an error by mr martin the dollar_figure earned by intervenor in was not reported on the return for an unknown reason the dollar_figure in income which intervenor earned in and which was reported on a form 1099-misc also was not reported on the return neither petitioner nor intervenor thoroughly reviewed the return and neither corrected the omitted items of income prior to signing the return only what appears to be a portion of the statutory_notice_of_deficiency is in the record the notice recites the following items of income as nonemployee compensation paid to petitioner and intervenor paid to intervenor nc admin office of the courts dollar_figure smith anderson et al twiggs abrams strickland trehy big_number paid to petitioner educational testing service national institute of corrections big_number the calculation of the amount of the deficiency appearing in the notice_of_deficiency is not in the record respondent concedes that both of the amounts paid to petitioner and the dollar_figure amount_paid to intervenor were in fact reported on their return respondent asserts and petitioner does not dispute that the amounts listed in the notice as having been paid to petitioner were not taken into account in the calculation of the deficiency these amounts are therefore not at issue because the dollar_figure item which was taken into account in the calculation has been conceded by respondent the only adjustments remaining at issue are the dollar_figure and dollar_figure items of unreported income paid to intervenor the accuracy-related_penalty determined by respondent was for a substantial_understatement_of_income_tax under sec_6662 after the issuance of the notice_of_deficiency petitioner submitted a form_8857 request for innocent spouse relief to the internal_revenue_service requesting relief pursuant to sec_6015 although no notice_of_determination appears in the record respondent states that relief has been denied under sec_6015 c and f spouses who file a joint federal_income_tax return generally are jointly and severally liable for the payment of the tax_shown_on_the_return or found to be owing sec_6013 115_tc_183 affd 282_f3d_326 5th cir however relief from joint_and_several_liability is available to certain taxpayers under sec_6015 there are three avenues for relief under this section-- sec_6015 c and f the first avenue for relief is sec_6015 this provision provides full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a joint_return if among other requirements the taxpayer requesting relief establishes that in signing the return he or she did not know and had no reason to know of the relevant portion of the understatement_of_tax on the return sec_6015 b generally the spouse seeking relief has reason to know of the understatement if he has reason to know of the transaction that gave rise to the understatement 118_tc_106 the second avenue for relief is sec_6015 this provision provides proportionate relief through allocation of a deficiency between individuals who filed a joint_return and who are no longer married who are legally_separated or who have been living apart for the preceding months among other limitations relief under sec_6015 with respect to an item giving rise to all or a portion of a deficiency is not available to a taxpayer who had actual knowledge of that item sec_6015 a taxpayer has actual knowledge of an item if he has an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof in the case of omitted income the electing spouse must have an actual and clear awareness of the omitted income cheshire v commissioner supra pincite petitioner admits that he knew what intervenor’s employment was during and that he knew that she derived a significant amount of income from that employment both in the form of wages and in the form of separate payments made by the state and private attorneys for the preparation of transcripts in fact petitioner stated in his request for sec_6015 relief that i find especially hard to believe she intervenor would not report the part time monies earned from the aoc as this was her primary employer and also the amount earned was over dollar_figure we therefore find that petitioner had actual knowledge of the omitted income id consequently he is not entitled to relief pursuant to sec_6015 or c sec_6015 b c c the third avenue for relief under sec_6015 is the equitable relief which may be afforded by sec_6015 this relief is available to taxpayers who are not otherwise entitled to sec_6015 relief if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency or portion thereof sec_6015 and because equitable relief is discretionary we review the commissioner’s denial of relief for an abuse of his discretion cheshire v commissioner supra pincite the commissioner’s exercise of discretion is entitled to due deference in order to prevail the taxpayer must demonstrate that in not granting relief the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 91_tc_1079 as directed by sec_6015 the commissioner has prescribed procedures in revproc_2000_15 2000_1_cb_447 that the commissioner will use in determining whether an individual qualifies for relief under that section section dollar_figure of the revenue_procedure lists several nonexclusive factors to be considered in determining eligibility for relief in his trial memorandum respondent explained his application of these factors in the present case as follows the factors favoring the granting of relief to petitioner herein are petitioner is divorced from kimberly kimberly is under an obligation to pay the liability and the liability for which relief is sought is solely attributable to kimberly the factors weighing against relief are petitioner had knowledge of the omitted income giving rise to the deficiency an extremely strong factor and petitioner will not suffer economic hardship if relief is not granted respondent did not abuse his discretion in determining that relief should not be granted to petitioner the overriding factor which weighs against the granting of relief is petitioner’s knowledge of the items giving rise to the understatement an important factor in this case is that the deficiency and penalty are solely attributable to intervenor in that the unreported income was earned solely by her furthermore intervenor most likely derived the primary benefit from this income and from an initial lack of payment of taxes with respect thereto intervenor and petitioner were separated for months during and while petitioner had federal income taxes withheld from his income intervenor had nothing withheld from the unreported income the most important factor in this case is intervenor’s legal_obligation under the north carolina court’s order to either directly pay the federal tax_liability or indemnify petitioner for his payment thereof we note that this court is not being called upon to discern intervenor’s legal obligations under the north carolina court order because neither respondent nor intervenor disputes the fact that intervenor is legally obligated to pay the deficiency in this case furthermore neither respondent nor intervenor assert that intervenor lacks the ability to fulfill her legal_obligation contrary to respondent’s determination we find that the above factors favoring equitable relief clearly outweigh the fact that petitioner had actual knowledge of the unreported income under the circumstances of this case we find that it was an abuse_of_discretion for respondent to deny petitioner relief from liability for the deficiency and penalty pursuant to sec_6015 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
